EXHIBIT 23.1 May 6, 2010 Cyberlux Corporation 4625 Creekstone Drive, Suite 130 Research Triangle Park Durham, North Carolina 27703 As independent auditors of Cyberlux Corporation we hereby consent to the incorporation of our report dated May6, 2010,relating to the consolidated balance sheet of Cyberlux Corporation as of December 31, 2009, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for the years ended December 31, 2009 and 2008 in the Form 10-K of Cyberlux Corporation for the years ended December 31, 2009 and 2008. s/s Turner, Jones & Associates, PLLC Vienna, Virginia May 6, 2010
